UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6401


ROGER HARGRAVE,

                  Plaintiff - Appellant,

          v.

P. G. COUNTY CIRCUIT COURT; STATES ATTORNEY’S OFFICE; COUNTY
ATTORNEY’S OFFICE,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:11-cv-00223-BEL)


Submitted:   July 28, 2011                  Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Hargrave, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roger      Hargrave      appeals    the   district    court’s    order

construing      his    42   U.S.C.   § 1983    (2006)    action   as   a   mandamus

petition and denying relief and the court’s order denying his

subsequent motion to reconsider.                We have reviewed the record

and find no reversible error.                 Accordingly, we affirm for the

reasons stated by the district court.                   See Hargrave v. Prince

George’s Cnty. Circuit Court, No. 1:11-cv-00223-BEL (D. Md. Feb.

7,   2011   &   Feb.    24,   2011).      We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                          2